UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4518


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MIGUEL VARGAS SILVAS, a/k/a Miguel Flores Sanchez, a/k/a
Miguel Vargas, a/k/a Miguel Silvas-Vargas,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00251-JAB-1)


Submitted:    December 10, 2009            Decided:   February 18, 2010


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Angela Hewlett Miller, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Miguel     Vargas    Silvas         appeals          the    district     court’s

judgment entered pursuant to his guilty plea to unauthorized

reentry of a removed alien previously convicted of an aggravated

felony    offense,      in     violation      of       8    U.S.C.       § 1326(a),     (b)(2)

(2006).       Counsel for Silvas filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which she asserts there are

no meritorious issues for appeal, but asks this court to review

the   adequacy     of    the     plea   hearing            and   the     reasonableness       of

Silvas’ sentence.             Silvas was notified of the opportunity to

file a pro se supplemental brief, but has failed to do so.

Finding no error, we affirm.

              Under Fed. R. Crim. P. 11(b)(1), the district court

must address the defendant in open court and inform him of the

following:       the    nature    of    the       charge;        any     mandatory     minimum

sentence and the maximum possible sentence; the applicability of

the Sentencing Guidelines; the court’s obligation to impose a

special assessment; the defendant’s right to an attorney; his

right    to   plead     not    guilty   and       be       tried    by    a    jury   with   the

assistance of counsel; his right to confront and cross-examine

witnesses; his right against self-incrimination; and his right

to    testify,    present      evidence,          and      compel        the   attendance    of

witnesses.       The defendant also must be told that a guilty plea

waives any further trial and that his answers at the proceeding

                                              2
may be used against him in a prosecution for perjury.                                  Under

Rule 11(b)(2), the court must address the defendant to determine

that the plea is voluntary.            The court must determine a factual

basis for the plea under Rule 11(b)(3) and require disclosure of

any plea agreement under Rule 11(c)(2).                  Because Silvas did not

move in the district court to withdraw his guilty plea, any

challenges to the Rule 11 hearing are reviewed for plain error.

See United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.

2002).

             During the plea hearing, the district court informed

Silvas of the nature of the charges and penalties he faced,

found    that     Silvas      was     competent       and        entering       his        plea

voluntarily, and determined there was a sufficient factual basis

for the plea.          However, the district court’s recitation of the

rights Silvas was forfeiting as a result of his guilty plea was

perfunctory      and    limited.       While    the     district        court    informed

Silvas that he was giving up his right to a jury trial and “all

your Constitutional rights relating to trial by jury,” the court

failed      to   specifically       inform     Silvas       of    his    right        to    be

represented      by    counsel   at    trial,    his     right      to   confront          and

cross-examine witnesses, his right against self-incrimination,

and   his    right     to   testify,   present       evidence,       and    compel         the

attendance of witnesses.            See Fed. R. Crim. P. 11(b)(1)(D)-(E).

Furthermore,      Silvas’     answer    to     the    district       court’s      inquiry

                                          3
regarding his forfeited rights was somewhat disconcerting, as he

replied,      “I’m    not    giving       up    anything,         I    just    want     to      plea

guilty.”      When the district court subsequently asked whether he

was requesting a jury trial, Silvas merely replied, “[n]o, what

for?”

              Despite the district court’s failure to fully inform

Silvas of the rights he was waiving by entering his guilty plea,

there is no evidence in the record that, absent the Rule 11

errors, Silvas “would not have entered into his plea agreement

with the Government.”              Martinez, 277 F.3d at 532.                       The numerous

trial rights that Silvas relinquished were detailed in his plea

agreement, and there is no indication in the record that Silvas

desired       to     contest       his     guilt          on     the     charged        offense.

Accordingly,       any     error    by    the       district      court       did    not    affect

Silvas’    substantial         rights.          We    therefore         conclude       that      the

record establishes that Silvas knowingly and voluntarily entered

into    his   guilty       plea    with    an       adequate      understanding            of   the

consequences.

              Silvas        also     asks        this          court      to        review       the

reasonableness        of    his    sentence.              We    review     a    sentence         for

reasonableness under an abuse of discretion standard.                                      Gall v.

United States, 552 U.S. 38, 51 (2007).                                This review requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                       Id.        In determining whether a

                                                4
sentence    is    procedurally     reasonable,            this   court    must    first

assess     whether     the   district       court     properly       calculated    the

defendant’s advisory guidelines range.                     Id. at 596-97.          This

court then must consider whether the district court considered

the    factors    in    18   U.S.C.     §       3553(a)    (2006),     analyzed     the

arguments presented by the parties, and made “an individualized

assessment based on the facts presented.”                    Gall, 128 S. Ct. at

597; United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

Finally,     we   review     the   substantive            reasonableness     of     the

sentence.     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).

            Our review of the record leads us to conclude that the

district    court      committed   no    procedural         error    in   this    case.

Turning to the substantive reasonableness of the sentence, we

presume that a sentence imposed within the properly calculated

guidelines range is reasonable.                 Rita v. United States, 551 U.S.

338, 347 (2007); United States v. Smith, 566 F.3d 410, 414 (4th

Cir.   2009).        Applying   the     presumption         of   reasonableness     to

Silvas’ within-guidelines sentence, which Silvas fails to rebut

on appeal, we find that the district court did not abuse its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

                                            5
requires   that     counsel    inform   her    client,   in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.     If     the   client    requests   that   a   petition    be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was   served   on    the    client.     We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        6